Citation Nr: 1733188	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased compensable rating for dermatophytosis, bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. Jurisdiction is now with the St. Petersburg, Florida RO. 

The Veteran and his spouse provided testimony before the undersigned during a hearing at the Boston RO in August 2011.

In March 2012, the Board remanded the claim of entitlement to a compensable rating for dermatophytosis, bilateral feet, for additional development. Specifically, the Board directed the RO to schedule the Veteran for a VA skin examination to determine the severity of his condition. He was afforded a VA skin examination in March 2016.

In April 2017, pending an appeal of the decision in Johnson v. McDonald, 27 Vet. App. 497 (2016); the Board stayed action on the Veteran's claim. However, as a final decision on Johnson has been reached, adjudication of the Veteran's claim is now proper.  

Finally, the Veteran was afforded a VA examination for bilateral weak foot condition with pes planus pursuant to the Board's April 2017 remand directives. However, that matter has not yet been returned to the Board, and the Board will defer consideration the issue. 


FINDING OF FACT

The Veteran's dermatophytosis, bilateral feet, does not cover an area of at least 5 percent of the entire body or exposed areas; and does not require intermittent systemic therapy.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for dermatophytosis, bilateral feet, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7806, Diagnostic Codes 7800-7805, 7806, 7813 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

During an appeal involving an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during the appeal period; so staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Dermatophytosis

The Veteran's dermatophytosis is rated under Diagnostic Code 7813 at a noncompensable level (zero percent rating). 38 C.F.R. § 4.118, Diagnostic Code 7813. Specifically, 38 C.F.R. § 4.118, Diagnostic Code 7813 states that dermatophytosis is to be rated as disfigurement of the head, face, or neck (under Code 7800); scars (under Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (under Code 7806) depending upon the predominant disability. Here, the clinical record reflects that the Veteran's dermatophytosis, bilateral feet, is most appropriately evaluated as dermatitis under Diagnostic Code 7806 as there is no evidence or allegation that the disability involves any area on the body other than the feet, or that there are resulting scars.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, dermatitis is rated noncompensable when there is less than 5 percent of the entire body or less than 5 percent of exposed areas are affected; and no more than topical therapy is required during the past 12-month period. A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period. 

At his August 2011 hearing, the Veteran reported sometimes using hydrocortisone cream on his feet to help with dryness and cracking. He reported that he experienced dermatophytosis on at least one quarter of each foot; however, he did not consistently have a dermatophytosis outbreak. During an outbreak, he reported having cracking, peeling of the skin, and feeling as if there was something glued onto the bottom of his foot when walking. See August 2011 Board Hearing Transcript, p. 12. 

The Veteran was afforded a VA examination for dermatophytosis of the feet in March 2016. On examination, the Veteran reported self-treating his condition "off and on over the years". The examiner noted that the Veteran's condition did not cause scarring and there were no benign or malignant skin neoplasms. He also did not have any systemic manifestations due to his skin condition. In the 12 months prior, the Veteran was not treated with oral or topical medications for his skin condition. He did not have any debilitating or non-debilitating episodes in the 12 months prior. The total body area affected was less than five percent. 

While the Veteran has competently and credibly described symptoms of rough, scaly, and cracked skin, the evidence does not show that there is involvement of at least five percent of the entire body or exposed areas.

Furthermore, the Veteran's treatment has not included intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, and the clinical records on file do not reflect that intermittent systemic therapy is required. The Veteran has only reported the intermittent use of topical hydrocortisone cream.

DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy.'"  Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. Jul. 14, 2017).  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole; that is not the case in this instance, as the Veteran reported intermittently using topical corticosteroids on approximately one quarter of each foot. Further, on most recent examination, he denied using any topical treatment.  Cf. Johnson v. Shulkin.

Based on the foregoing, the Board concludes that the disability due to the Veteran's dermatophytosis is not manifested by symptomatology that more nearly approximates the criteria for a compensable rating. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.

Total Disability Rating Based on Individual Unemployability (TDIU)

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is an element of all appeals for a higher rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). As noted in the April 2017 Board remand, the issue of TDIU was before the Board. The Veteran has mainly contended that it is his weak foot condition with bilateral pes planus that impacts his ability to work. As that issue is not currently before the Board, deferral of consideration of TDIU is appropriate until that claims has been readjudicated by the RO. 


ORDER

Entitlement to a compensable evaluation for dermatophytosis, bilateral feet, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


